11/28/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                           Assigned on Briefs May 2, 2022

                              IN RE MELVIN M. ET AL.

               Appeal from the Juvenile Court for Davidson County
        No. PT260263, 2019-000288, 2019-000289     Sheila Calloway, Judge
                    ___________________________________

                           No. M2021-01319-COA-R3-PT
                       ___________________________________


A father appeals the termination of his parental rights to his two children. The juvenile
court concluded that there was clear and convincing evidence of five statutory grounds for
terminating his parental rights. The court also concluded that there was clear and
convincing evidence that termination of the father’s parental rights was in the children’s
best interest. On appeal, although we conclude that there is not clear and convincing
evidence to support three of the grounds, clear and convincing evidence supports the
remaining grounds for termination and the best interest determination. So we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which J. STEVEN STAFFORD,
P.J., W.S., and THOMAS R. FRIERSON II, J., joined.

C. Michael Cardwell, Nashville, Tennessee, for the appellant, Max S.

Herbert H. Slatery III, Attorney General and Reporter, and Amber L. Barker, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.


                                       OPINION

                                            I.

       The Department of Children’s Services (“DCS”) received a referral, in December
2018, about a drug-exposed newborn. The baby boy’s umbilical cord screen was positive
for buprenorphine, cocaine, and methamphetamine. His mother (“Mother”) tested positive
for buprenorphine, amphetamine, and methamphetamine. She also admitted to illegal use
of Subutex for three years and use of methamphetamine two days before the child was
born. The child’s father, Max S. (“Father”), denied drug use but tested positive for
methamphetamine and amphetamine.

       An immediate protection agreement was entered, and the baby boy and his three-
year-old sister were removed due to the parents’ substance abuse and the abuse of the baby
boy occasioned by mother’s drug use. DCS placed the children with a family member.
But nine months later, on August 1, 2019, the children were removed from the family
placement due to drug use.

        Because Mother could not be reached and Father was in jail, DCS petitioned the
juvenile court for custody and to adjudicate the children dependent and neglected.
Ultimately, in December 2019, Mother and Father agreed that the children were dependent
and neglected due to Mother’s and Father’s substance abuse and the abuse to the baby boy
resulting from Mother’s drug use while pregnant. DCS placed the children in foster care.

       On November 3, 2020, DCS petitioned to terminate Father’s parental rights.1 The
petition alleged the following grounds against Father: (1) abandonment by failure to
provide a suitable home; (2) abandonment by incarcerated parent by wanton disregard; (3)
substantial noncompliance with the permanency plan; (4) persistent conditions; (5) severe
child abuse; and (6) failure to manifest an ability and willingness to assume custody.2

       Three witnesses testified at trial: the family services worker (the “FSW”), the
children’s foster mother, and Father. By the time of trial, the children had been in DCS
custody continuously for just over two years. The FSW explained that a family
permanency plan had been developed in October 2019 with the goal of returning the
children to a parent or for the children to exit custody with a relative.

       Father was present for the initial permanency plan meeting and when his tasks under
the plan were discussed. His most important tasks were to stay free from criminal activity,
remain drug free, and find stable housing. But, according to the FSW, Father had made no
progress on the plan because he had been in jail for much of the time. Father had not
supported the children financially or visited with the children since they entered foster care.
On cross-examination, the FSW conceded that Father had seen the children in October
2019 at a court hearing and at a child and family team meeting.

       The FSW visited with the children once or twice a month at their current foster care
placement. The children called the foster parents “Mom” and “Dad.” And they ran to the
foster parents for comfort. The baby boy, now a two-year-old, was receiving early
        1
         DCS also sought to terminate the parental rights of Mother. Because Mother has not appealed the
termination of her parental rights, we focus on the facts as relevant to Father.
        2
         The petition also alleged abandonment by an incarcerated parent by failure to visit and failure to
support. But DCS dismissed those grounds at the conclusion of the trial.
                                                    2
intervention therapies, and the foster parents made sure he attended all his appointments.
The daughter was also receiving therapy for her mental health. She was having intensive
therapy initially. But due to her progress, the frequency of her appointments had lessened.
In the FSW’s view, changing caregivers would be detrimental to the children because of
their strong bond with the foster parents.

       The foster mother testified that the children had lived in her home for a little over a
year. Their prior foster placement was not a pre-adoptive home. So the two foster families
worked together to make the transition as easy as possible for the children.

        When the children first came to the current foster family, the son was involved in
early intervention therapies and was wearing a helmet. A year later, the son still had early
intervention therapy and had added speech therapy. But he graduated from the helmet.
The daughter was in kindergarten and very comfortable with the foster parents. She rarely
talked about Father. When she talked about her biological mother she called her “Old
Mom” or “First Mom.”

       The foster parents had no other children in their home. The foster mother was a
preschool teacher at the preschool the children attended. The foster parents owned their
home, and the children had separate bedrooms. The foster mother said that the children
were “[her] babies” and that they were “a family” that loved each other. Her long-term
vision for the children was for them to grow up mentally and physically healthy and to be
kind, loving, hard-working, independent adults. The foster parents planned to adopt the
children.

        Father testified from the Wilson County jail. Father was also in jail when the
children were originally removed in August 2019. He was out of jail for the months of
September and October 2019, then arrested in November 2019 for theft. He remained in
jail from that time until March 2020. He was out of jail again March through May 2020.
His most recent incarceration stemmed from violating an order of protection and the sale
of Schedule II drugs.

        During the two months he was free in September and October 2019, Father attended
a child and family team meeting where he discussed the permanency plan and services
available to him. But, he was arrested again before he could set up visitation. Father
maintained that, during the months he was out of jail, DCS did not provide any services to
assist him with completing the steps in the permanency plan.

       Father was told that he must come to a child and family team meeting before he
could have visitation. After the meeting, DCS did not contact Father to schedule visitation
with the children. But Father also admitted that he did not contact DCS. To further
complicate matters with visitation, Mother’s order of protection against Father prohibited
him from visiting the children while Mother was present.
                                            3
       While in jail, Father had not been able to participate in any improvement classes
because they were not offered during COVID. Shortly before trial, Father started a
correspondence program that included classes on self-behavior, parenting, and drugs and
alcohol. He had completed the self-behavior class. After his release, which he hoped
would be in October 2021, Father planned to go to a halfway house. He was “pretty sure”
the children could live with him in the halfway house.

        Father said he engaged in criminal activity because he could not find a job during
COVID. He also blamed a drug relapse. According to Father, he had experienced drug
problems for “probably about four years.” He attempted rehabilitation once, but did not
finish because he relapsed. The last time he saw either of his children was in October 2019.

       The juvenile court terminated both Mother’s and Father’s parental rights. As to
Father, the court concluded that there was clear and convincing evidence of five statutory
grounds for termination: (1) abandonment by failure to provide a suitable home; (2)
abandonment by wanton disregard; (3) substantial noncompliance with the permanency
plan; (4) persistent conditions; and (5) failure to manifest an ability and willingness to
assume custody. It found that DCS had not proven severe child abuse by Father. The
juvenile court also concluded that there was clear and convincing evidence that termination
of Father’s parental rights was in the children’s best interest.

                                             II.

       A parent has a fundamental right, based in both the federal and state constitutions,
to the care and custody of his or her own child. Stanley v. Illinois, 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash-Putnam v. McCloud,
921 S.W.2d 170, 174 (Tenn. 1996); In re Adoption of Female Child, 896 S.W.2d 546, 547
(Tenn. 1995). But parental rights are not absolute. In re Angela E., 303 S.W.3d at 250.
The government’s interest in the welfare of a child justifies interference with a parent’s
constitutional rights in certain circumstances. See Tenn. Code Ann. § 36-1-113(g) (Supp.
2020).

        Tennessee Code Annotated § 36-1-113 sets forth both the grounds and procedures
for terminating parental rights. In re Kaliyah S., 455 S.W.3d 533, 546 (Tenn. 2015).
Parties seeking termination of parental rights must first prove the existence of at least one
of the statutory grounds for termination listed in Tennessee Code Annotated § 36-1-113(g).
Tenn. Code Ann. § 36-1-113(c)(1). If one or more statutory grounds for termination are
shown, they then must prove that terminating parental rights is in the child’s best interest.
Id. § 36-1-113(c)(2).

      Because of the constitutional dimension of the rights at stake in a termination
proceeding, parties seeking to terminate parental rights must prove both the grounds and
                                            4
the child’s best interest by clear and convincing evidence. In re Bernard T., 319 S.W.3d
586, 596 (Tenn. 2010) (citing Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H.,
215 S.W.3d 793, 808-09 (Tenn. 2007); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002)).
This heightened burden of proof serves “to minimize the possibility of erroneous decisions
that result in an unwarranted termination of or interference with these rights.” Id. “Clear
and convincing evidence” leaves “no serious or substantial doubt about the correctness of
the conclusions drawn from the evidence.” Hodges v. S.C. Toof & Co., 833 S.W.2d 896,
901 n.3 (Tenn. 1992). It produces a firm belief or conviction in the fact-finder’s mind
regarding the truth of the facts sought to be established. In re Bernard T., 319 S.W.3d at
596.

        We review the trial court’s findings of fact “de novo on the record, with a
presumption of correctness of the findings, unless the preponderance of the evidence is
otherwise.” In re Taylor B.W., 397 S.W.3d 105, 112 (Tenn. 2013); TENN. R. APP. P. 13(d).
We then “make [our] own determination regarding whether the facts, either as found by
the trial court or as supported by a preponderance of the evidence, provide clear and
convincing evidence that supports all the elements of the termination claim.” In re Bernard
T., 319 S.W.3d at 596-97. We review the trial court’s conclusions of law de novo with no
presumption of correctness. In re J.C.D., 254 S.W.3d 432, 439 (Tenn. Ct. App. 2007).

                                            A.

       On appeal, Father challenges each of the grounds for terminating his parental rights
and the best interest determination. DCS concedes on appeal that the ground of
abandonment by failure to provide a suitable home was not proven. See Tenn. Code Ann.
§§ 36-1-102(1)(A)(ii) (Supp. 2020); 36-1-113(g)(1). And we agree. Much of the
circumstances surrounding the placement of the children with a relative is not apparent
from the record. See id. § 36-1-102(1)(A)(ii)(a) (providing that, for the ground to apply,
the children must have been “placed in the custody of [DCS] or a licensed child-placing
agency”). Given DCS’s concession and the record, we focus on the remaining four grounds
the court relied on for terminating Father’s parental rights.

1. Abandonment by Wanton Disregard

       The court found Father had abandoned the children under a definition of
“abandonment” applicable to parents who were incarcerated when the petition to terminate
was filed or at any point during the four-month period preceding the filing of the petition.
See Tenn. Code Ann. § 36-1-102(1)(A)(iv). When DCS filed its petition to terminate, the
incarcerated or formerly incarcerated parent was deemed to have abandoned his child if,
among other things, he “ha[d] engaged in conduct prior to incarceration that exhibit[ed] a
wanton disregard for the welfare of the child.” Id. § 36-1-102(1)(A)(iv).


                                             5
       Regarding Father’s conduct, the court found that he

       continu[ed] to engage in criminal behavior after the birth of both of his
       children. [F]ather has been incarcerated the majority of the children’s lives
       for charges relating to possession of methamphetamine, violation of
       probation, failure to appear, criminal impersonation, possession of drug
       paraphernalia, driving on a revoked driver’s license, domestic aggravate[d]
       assault, simple possession, unlawful possession of a weapon, violation of
       conditions of release, violation of an order of protection, evading arrest, and
       violation of a restraining order. [F]ather has only been out of jail for a period
       of about three (3) months during the children’s entire custodial episode.
       [F]ather has had no contact with the children since 2019.

The trial court determined that this conduct exhibited wanton disregard for the children’s
welfare.

       “Wanton disregard” is not a defined term. Acts amounting to wanton disregard
typically “reflect a ‘me first’ attitude involving the intentional performance of illegal or
unreasonable acts and indifference to the consequences of the actions for the child.” In re
Anthony R., No. M2014-01753-COA-R3-PT, 2015 WL 3611244, at *3 (Tenn. Ct. App.
June 9, 2015). So “probation violations, repeated incarceration, criminal behavior,
substance abuse, and the failure to provide adequate support or supervision for a child can,
alone or in combination, constitute conduct that exhibits a wanton disregard for the welfare
of a child.” In re Audrey S., 182 S.W.3d 838, 867-68 (Tenn. Ct. App. 2005). But the
actions constituting wanton disregard must have occurred at a point in time when the parent
had knowledge of the child’s existence, which can include “a child in utero.” In re Anthony
R., 2015 WL 3611244, at *3.

       Clear and convincing evidence supports the court’s finding that Father’s conduct
exhibited wanton disregard for the children’s welfare. Father had an extensive history of
criminal acts and substance abuse. He was incarcerated almost the entirety of Mother’s
pregnancy with Max in 2018. Father was released about the time of Max’s birth. But then
he “just started using again” with people in the house where Mother was living. In 2019,
he pleaded guilty to drug possession, theft, and probation violations. After being released
sometime in March of 2020, he returned to drug use. As Father explained, “COVID was
going on, so [he] couldn’t find a job.” And he relapsed. A few months later, he pleaded
guilty to violating the order of protection taken out by Mother, evading arrest, and
possession of drug paraphernalia. On the way into jail, he was charged with the
introduction of contraband into the jail, a charge to which he would later plead guilty.
Because of his incarcerations, he was unable to have contact with his children for two years.



                                              6
       Father attributed his criminal behavior to his “drug problem,” which he had
struggled with for “probably about four years.” And, at trial, he admitted that he had
“chose[n] drugs over [his] own family.”

2. Substantial Noncompliance with the Permanency Plan

       Another ground for termination is “substantial noncompliance by the parent . . . with
the statement of responsibilities in a permanency plan.” Tenn. Code Ann. § 36-1-
113(g)(2). Father’s permanency plan required him to: (1) clear criminal charges and
contact DCS upon release; (2) submit to random drug screens; (3) complete a mental health
assessment and follow recommendations; (4) complete an alcohol and drug assessment and
follow recommendations; (5) sign a release of information; (6) complete a parenting
assessment and follow recommendations; (7) complete a domestic violence education
program and follow recommendations; (8) have a minimum of four hours of monthly
supervised visits; and (9) provide DCS proof of housing and income.

       There is only one requirement listed that Father would be able to complete during
the more than two years he was incarcerated, sign a release of information. Father testified
that there were no services at the jails during COVID, so he was unable to complete the
required assessments and programs. He was unable to have supervised visits, submit to
random drug screens, or provide DCS with proof of housing and income.

        A parent’s incarceration does not excuse his responsibility to fulfill the requirements
set out in a permanency plan, but incarceration is a “relevant consideration when judging
that parent’s ability to fulfill his . . . responsibilities to the child.” In re Jonathan F., No.
E2014-01181-COA-R3-PT, 2015 WL 739638 at *13 (Tenn. Ct. App. Feb. 20, 2015). We
have said that, when a parent is incarcerated and the ground of substantial noncompliance
with the permanency plan has been alleged, it is important to “avoid making incarceration
solely on its own into a de facto ground for termination.” Id. We conclude that in this
case, Father was unable to meet many of the requirements of the permanency plan because
of his incarceration and the lack of services provided in the jails during COVID. See In re
Ke’Andre C., No. M2017-01361-COA-R3-PT, 2018 WL 587966, at *9 (Tenn. Ct. App.
Jan. 29, 2018); In re Jonathan F., 2015 WL 739638 at *13. To find that Father did not
substantially comply would be tantamount to terminating his parental rights based solely
on his incarceration.

3. Persistent Conditions

       The juvenile court also found termination of parental rights appropriate under
Tennessee Code Annotated § 36-1-113(g)(3), a ground commonly referred to as
“persistence of conditions.” See In re Audrey S., 182 S.W.3d at 871. This ground focuses
“on the results of the parent’s efforts at improvement rather than the mere fact that he or
she had made them.” Id. at 874. So the question before the court is “the likelihood that
                                              7
the child can be safely returned to the custody of the [parent], not whether the child can
safely remain in foster care.” In re K.A.H., No. M1999-02079-COA-R3-CV, 2000 WL
1006959, at *5 (Tenn. Ct. App. July 21, 2000).

      There are several elements to the ground of persistence of conditions. Persistence
of conditions may be a basis to terminate parental rights when:

      The child has been removed from the home or the physical or legal custody
      of a parent . . . for a period of six (6) months by a court order entered at any
      stage of proceedings in which a petition has been filed in the juvenile court
      alleging that a child is a dependent and neglected child, and:

      (i) The conditions that led to the child’s removal still persist, preventing the
      child’s safe return to the care of the parent . . . , or other conditions exist that,
      in all reasonable probability, would cause the child to be subjected to further
      abuse or neglect, preventing the child’s safe return to the care of the parent
      ...;

      (ii) There is little likelihood that these conditions will be remedied at an early
      date so that the child can be safely returned to the parent . . . in the near future;
      and

      (iii) The continuation of the parent . . . and child relationship greatly
      diminishes the child’s chances of early integration into a safe, stable, and
      permanent home[.]

Tenn. Code Ann. § 36-1-113(g)(3)(A). Each of the statutory elements must be established
by clear and convincing evidence. In re Valentine, 79 S.W.3d at 550.

        The trial court concluded that the children had been removed from Father’s custody
for six (6) months at the time the petition was filed. The court then said:

             The conditions that led to the removal still persist and other conditions
      in the home exist that, in all reasonable probability, would lead to further
      neglect or abuse of the children. These conditions include: [Mother and
      Father] continue to abuse illicit substances; [Mother and Father] are
      consistently incarcerated due to their ongoing criminal activity; there is
      ongoing domestic violence between [Mother and Father]; [Mother and
      Father] have not exercised regular visitation with the children; [Mother and
      Father] have not completed the tasks on the permanency plan; Respondents
      have not addressed their substance abuse issues; [Mother and Father] have
      taken no steps to address their parenting skills or concerns for their ability to
      keep the children safe; [Mother and Father] are not compliant with the tasks
                                              8
       related to addressing mental health concerns; [Mother and Father] have
       demonstrated no ability or willingness to care for their children; and [Mother
       and Father] have abandoned the children to the foster care system.

        There is no dispute that at the time of trial, the children had been removed from
Father’s custody for well over six months. See Tenn. Code Ann. § 36-1-113(g)(3)(B)
(“The six (6) months must accrue on or before the first date the termination of parental
rights petition is set to be heard.”). But, as to Father, we conclude that this ground was not
proven by clear and convincing evidence.

        Beyond the children having been removed for over six months, there was little
evidence offered concerning the other elements of the persistence of conditions ground.
The juvenile court’s findings focus almost entirely on Father’s past history and his failure
to carry out various tasks listed on the permanency plan. The court did not address the
results, if any, of Father’s claimed efforts to improve. See In re Audrey S., 182 S.W.3d at
874.

4. Failure to Manifest an Ability and Willingness to Assume Custody or Financial
Responsibility for the Children

       Finally, the court found termination of Father’s parental rights appropriate under
Tennessee Code Annotated § 36-1-113(g)(14). Under this ground, a parent’s rights may
be terminated if he or she

       [1] has failed to manifest, by act or omission, an ability and willingness to
       personally assume legal and physical custody or financial responsibility of
       the child, and [2] placing the child in the person’s legal and physical custody
       would pose a risk of substantial harm to the physical or psychological welfare
       of the child.

Tenn. Code Ann. § 36-1-113(g)(14). Both prongs must be established by clear and
convincing evidence. In re Neveah M., 614 S.W.3d 659, 674 (Tenn. 2020). As to the first
prong, the petitioner may prove that a parent is either unable or unwilling to “assume legal
and physical custody or financial responsibility for the child.” Id. at 677.

       Clear and convincing evidence shows Father’s lack of an ability and willingness to
assume custody and financial responsibility of the children. Since August 2019, when the
children first came into DCS custody, Father had been incarcerated all but two months.
And his potential release date was not until October 2021 at the earliest. Father stated that,
during COVID, he turned to criminal activity because he could not find a job. Father also
had a drug problem for at least four years and was unable to finish a rehabilitation program
because he relapsed. Father acknowledged he was not prepared to care for these children.

                                              9
        The evidence is equally clear and convincing that placing the children in Father’s
custody would pose a risk of substantial harm to their psychological welfare. At the time
of trial, Father had not visited with the children since August 2019. And when the children
were originally taken from Mother and Father for a family placement, the son was a
newborn baby and the daughter was three years old. At this point, Father has been absent
from the children’s lives for so long, he is a stranger. Returning children to the custody of
a virtual stranger carries a risk of substantial harm. See In re Braelyn S., No. E2020-00043-
COA-R3-PT, 2020 WL 4200088, at *17 (Tenn. Ct. App. July 22, 2020) (reasoning that
returning the child to a “virtual stranger” in light of her strong bond with her current
caregivers would constitute substantial harm).

                                              B.

        Because “[n]ot all parental misconduct is irredeemable,” our parental termination
“statutes recognize the possibility that terminating an unfit parent’s parental rights is not
always in the child’s best interests.” In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App.
2005). At the time DCS filed its petition to terminate, Tennessee Code Annotated § 36-1-
113(i) listed nine factors for courts to consider in a best interest analysis. The “factors are
illustrative, not exclusive, and any party to the termination proceeding is free to offer proof
of any other factor relevant to the best interests analysis.” In re Gabriella D., 531 S.W.3d
662, 681 (Tenn. 2017). In reaching a decision, “the court must consider all of the statutory
factors, as well as any other relevant proof any party offers.” Id. at 682. The best interest
analysis is a fact-intensive inquiry, and each case is unique. White v. Moody, 171 S.W.3d
187, 193-94 (Tenn. Ct. App. 2004).

       The first statutory factor focuses on whether the parent “has made such an
adjustment of circumstance, conduct, or conditions as to make it safe and in the child’s best
interest to be in the home of the parent.” Tenn. Code Ann. § 36-1-113(i)(1). The court
found that Father had not made enough progress on his permanency plan to support the
application of this factor. So the court weighed this factor in favor of termination.

       Similarly, the second factor considers the parent’s potential for lasting change “after
reasonable efforts by available social services agencies.” Id. § 36-1-113(i)(2). The trial
court concluded that DCS made reasonable efforts given the circumstances. Father was
unable to access services while in jail, and they were unable to help him. The plan required
Father to alert DCS when he was released from jail, but he testified that he did not contact
anyone from March through May 2020, the months he was out. And Father made no effort
to reach out to check on the children.

        The court addressed the third and fourth best interest factors, which focus on the
parent’s relationship with the child, together. The third factor considers the consistency of
visitation. Id. § 36-1-113(i)(3). The fourth factor asks “[w]hether a meaningful
relationship has otherwise been established between the parent . . . and the child.” Id. § 36-
                                              10
1-113(i)(4). Here, Father had no relationship with the children. The son was taken from
Father’s custody when he was days old, and the daughter was taken when she was three
years old. Father had not seen the children since October 2019. He did not testify to any
attempts to see the children when he was out of jail.

       The fifth factor considers the effect a change in caregivers would have on the child’s
emotional, psychological, and medical condition. Id. § 36-1-113(i)(5). If the children were
returned to Father’s custody, they would be living with a stranger. The FSW testified that
a change in caregivers would be detrimental to both children.

       The sixth factor asks whether the parent “has shown brutality, physical, sexual,
emotional or psychological abuse, or neglect toward the child.” Id. § 36-1-113(i)(6). The
children were removed from Father and Mother because the son was born with drugs in his
system. Both Mother and Father tested positive for the same drugs that were in the baby’s
system. The court found this was evidence of neglect on the part of Father and Mother.
The evidence does not preponderate against this finding.

       The seventh factor looks to see whether the parent’s home environment is healthy
and safe. Id. § 36-1-113(i)(7). At the time of trial, Father had no home because he was
incarcerated. Father’s home before the children were taken into custody was clearly
unhealthy for the children. There was domestic violence and drug use. After his release
from jail in March 2020, Father quickly returned to jail for violating Mother’s order of
protection against him and selling Schedule II drugs. Since the children’s removal, Father
had not demonstrated he could create a healthy and safe environment for the children.

       The eighth factor evaluates whether the parent’s mental or emotional status prevents
proper parenting. Id. § 36-1-113(i)(8). The court determined that this factor weighed in
favor of terminating Father’s rights. Father struggled with a drug addiction for many years.
He attempted rehabilitation, but he was unable to successfully complete the program.
Mother also obtained an order of protection against him, and Father eventually went to jail
for violating the order of protection.

       Lastly, the ninth factor examines the parent’s child support history. Id. § 36-1-
113(i)(9). Father did not pay child support during his time in and out of jail.

       As an additional consideration, the court found that Father had shown little interest
in the welfare of his children and had made lifestyle choices that prevented him from
providing a safe home for the children. The court also found that there was a strong bond
between the children and the foster parents.

       Here, the combined weight of the proven facts amounts to clear and convincing
evidence that termination is in the children’s best interest. At the time of the trial, the
children had been in either a family placement or foster care for almost three years. The
                                           11
court concluded that “[t]he children need[ed] to be released from the stigma of being in
foster care.” And the foster parents, who wished to adopt, gave the children the earliest
possible chance at permanency.

                                           III.

       We affirm the termination of Father’s parental rights. The record contains clear and
convincing evidence to support two statutory grounds for termination. We also conclude
that there is clear and convincing evidence that terminating parental rights was in the
children’s best interest.


                                                     s/ W. Neal McBrayer
                                                  W. NEAL MCBRAYER, JUDGE




                                            12